Citation Nr: 1634033	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  11-17 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot calluses.

2.  Entitlement to service connection for burns on both arms.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel 


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1953 to February 1957.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2009 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral foot calluses, and service connection for burns on both arms.  He perfected a timely appeal to that decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral calluses of the feet and burns on arms, both of which he contends had their onset while he was on active duty.  In his notice of disagreement, dated in September 2009, the Veteran reported suffering burns on his skin while stationed in France; he reported being on a bull dozer when some fuel got on his shirt and caught on fire.  The Veteran indicated that they put out the fire, but he suffered burns on his arms for which he received treatment at an Air Force Base in France.  The Veteran also maintained that he developed calluses on his feet as a result of the boots he wore during service.  He stated that he has had calluses on his feet since service.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159.  

The record reflects that the Veteran's service treatment records (STRs), with the exception of his January 1957 separation examination, are missing.  See August 2009 Formal Finding of Unavailability.  

The Board acknowledges that, in cases where the Veteran's STRs are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes providing a medical examination if review of the evidence of record determines that such examination is necessary to decide the claim.  38 C.F.R. § 3.159(c) (4) (2015). 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The separation examination, conducted in January 1957, noted a large callus on the ball of the right foot, with no complications.  Moreover, the Veteran is competent to provide testimony as to something such as a callus on the foot, which is capable of observation by a layperson.  The Veteran contends that since service, he has continued to experience calluses on his feet.  Consequently, the Board finds that VA is under an obligation to provide the Veteran with an examination in connection with his claim relating to his feet.  See McLendon v. Nicholson, supra (recognizing that 38 C.F.R. § 3.159(c) (4) presents a low threshold for the requirement of a VA examination).  
 
In regard to his skin claim, the Veteran has reported suffering burns on his arms during active military service.  There is no evidence of record that directly contradicts this account.  In light of the heightened duty to assist the Veteran in this case, VA must afford him an examination to determine whether he has a current skin condition that is related to service.  38 C.F.R. § 3.159(c) (4) (i) (2015); See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current condition of his feet manifested by calluses  The examiner should review all pertinent records associated with the claims file, to include the Veteran's January 1957 separation examination and VA treatment records.  The examiner should indicate whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any current bilateral foot disorder manifested by calluses is related to service.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, schedule the Veteran for a VA examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current scars (or other residuals of a burn) are related to the claimed burns sustained in service.  The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, the AOJ should readjudicate the Veteran's claims.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC).  Thereafter, the Veteran and his representative should be given opportunity to respond.  The case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




